Case 1:19-cv-09439-PKC Document 29 Filed 10/24/19 Page1of1

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

NEW YORK REGIONAL OFFICE
BROOKFIELD PLACE
200 VESEY STREET, ROOM 400
NEW YORK, NY 10281-1022

 

October 24, 2019
By Hand and ECF

Hon. P. Kevin Castel

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: SEC v. Telegram Group Inc. & TON Foundation Inc., No. 19 Civ. 9439 (PKC)
Dear Judge Castel:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this letter
enclosing a binder containing the Exhibits to the Declaration of Kevin P. McGrath, dated
October 23, 2019, that was submitted in support of the SEC’s Motion to File Certain Documents
Under Seal and in Redacted Form on ECF, Dkt. No. 28. The SEC’s Motion seeks, in part, the
Court’s permission to submit these exhibits in camera pending the Court’s resolution of the
SEC’s Motion to Seal.

Courtesy copies of the SEC’s Notice of Motion; Memorandum of Law in Support of its
Motion to Seal Certain Documents; the McGrath Declaration and the proposed Order Granting
Application to File under Seal are also enclosed with the binder.

Copies of the binder and this letter are also being hand-delivered to Defendants’ counsel
on this date.

Respectfully submitted,

/s/ Kevin P. McGrath
Kevin P. McGrath

cc. Alexander Drylewski, Esq.
Counsel for Defendants
